DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021, has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1 and 8, have been considered.
Upon further review and search, main claims 1 and 8, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 8.
Specifically, main claims 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on a scanner unit configured to scan with light beam in accordance with image information, the scanner unit including: a deflection unit including: a rotary polygon mirror configured to deflect the light beam emitted from a light source; and a drive unit configured to rotate the rotary polygon mirror; and a beam detector configured to detect the light beam deflected by the deflection unit to output a first signal; a reference signal generating portion configured to output a second signal to be used as a reference when phase control is performed on the rotary polygon mirror; and a phase controller configured to perform the phase control of the drive unit based on the first signal and the second signal, wherein the image formed on the photosensitive member is transferred on the recording material, wherein the phase controller is configured to perform the phase control in accordance with a condition set based on a rotation speed of the drive unit corresponding to the image forming speed, wherein the phase controller is configured to perform the phase control by outputting a drive signal having a predetermined pulse width to the drive unit to accelerate or decelerate the drive unit so that the first signal and a position signal, based on the second signal, substantially match, wherein the condition is a pulse width of the drive signal and/or a frequency of performing the phase control, and wherein the slower the rotation speed, the smaller the pulse width and the smaller the frequency”.

Main Claim 8, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claim 8 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 8. Claims 2-7 and 9-12, which depend from main claims 1 and 8 are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677